DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-17) are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou)(US Publication 2019/0130586 A1)
Re claim 1, Zhou discloses a method comprising: capturing, using a camera with a defined field of view, video image frames that include a moving object-of-interest (See fig. 11 & ¶ 62 where it teaches a video source 130 can include a video capture device such as a video camera, a camera phone, or other suitable capture device; video source can include an IP camera or multiple IP cameras; the IP cameras can be placed at various field of view within the environment so that surveillance can be performed based on the captured video frames 102 of the environment; ¶s 201-205 where it teaches video frames 1102, 1104, 1106 each include tracked objects, where the tracked objects are indicated with bounding boxes 1120, 1122, 1124; ¶ 202 where it teaches a first video frame 1102 shows a door in a hallway that has opened due to a person stepping though the door.); tracking the object-of-interest over a period of time starting when the object-of-interest enters the field of view and ending when the object-of-interest exits the field of view. (See fig. 11 & ¶s 202-205 where it teaches at a time instance 
But the reference of Zhou fails to explicitly teach detecting, at a point in time in-between the start and end of the period of time of the tracking, a threshold exceeding change in an appearance of the object-of-interest; and creating, before the end of the period of time of the tracking, a new object profile for the object-of-interest in response to the detecting of the threshold exceeding change. 
However, the reference of Zhou does suggest detecting, at a point in time in-between the start and end of the period of time of the tracking, a threshold exceeding change in an appearance of the object-of-interest (See fig. 11: 1120 & ¶ 81 where it teaches small blobs that are below a certain size threshold (e.g., an area of a bounding box surrounding a blob is below an area threshold).  In some examples, there may be a merging process to merge some connected components (represented as bounding boxes) into bigger bounding boxes, wherein suggesting the bigger blobs are above a certain size threshold; ¶ 102 where it teaches a merge-contained tracker is a tracker (new or normal) that was merged with another tracker when two blobs are merged; ¶ 202 where it teaches the moving door and person detected by the object tracking system as a single object, wherein suggesting that a merge has occurred; AND/OR see ¶ 122 where it teaches an appearance model generation engine 722 that can determine appearance models for bounding boxes of the blob trackers.  An appearance model of a bounding box can include one of more color characteristics of pixels included in the bounding box.  For example, the one or more color characteristics can include a color feature space of pixels in the bounding box; ¶ 128-129 where it teaches a similarity engine 726 can compare the current appearance model to the initial appearance model and can determine if the current and initial appearance models are within a threshold difference of one another to determine if the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Zhou, in the manner as claimed, for the benefit of removing false positive detection of sleeping objects trackers. (See ¶s 2, 5)

Re claim 2, Zhou discloses wherein quantifying the change in the appearance of the object-of-interest includes measuring a similarity of two isometric projections, onto a feature space, of two respective object chips from two different video frames. (See ¶s 122, 128-129)



Re claim 4, Zhou discloses wherein the new object profile is related to an old object profile as an intra-class variant or an intra-tracklet variant. (See fig. 5)

Re claim 5, Zhou discloses transmitting, from the camera to a server, object profile data related to the object-of-interest, and wherein the transmitting is in response to at least the creating of the new object profile. (See ¶ 97)

Re claim 6, Zhou discloses storing the object profile data as a new entry within a database of the server. (See ¶ 97)

Re claim 7, Zhou discloses wherein the object-of-interest is a full body of a person or a head of the person. (See fig. 11)

Re claim 8, Zhou discloses wherein the object-of-interest is a full body of a person. (See fig. 11)

Claims (9, 16) have been analyzed and rejected w/r to claim 1 above.
Claims (10-15) have been analyzed and rejected w/r to claims (2-5, 7-8) above.
Claim 16 has been analyzed and rejected w/r to claims (1, 5-6) above.

Re claim 17, Zhou discloses a method comprising: capturing, using a camera with a defined field of view, video image frames that include a moving object-of-interest (See fig. 11 & 
But the reference of Zhou fails to explicitly teach and starting, at the first instance in time, a timer having a timer period, and when the second instance in time occurs early in time than an end of the timer period, creating a new object profile contemporaneous with the object-of-interest exiting the field of view, and when the second instance in time occurs later in time than the end of the timer period, creating the new object profile contemporaneous with the end of the timer period.
However, the reference of Zhou does suggest and starting, at the first instance in time, a timer having a timer period (See fig. 11 “TIME” where it teaches a timer.), and when the second instance in time occurs early in time than an end of the timer period, creating a new object profile contemporaneous with the object-of-interest exiting the field of view (See fig. 11 where it teaches a timer “TIME”, and assuming the end of time period is 00:30 or any other time period & 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Zhou, in the manner as claimed, for the benefit of removing false positive detection of sleeping objects trackers. (See ¶s 2, 5)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 19, 2021